19 F.3d 1430
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff Appellee,v.David John BANIC, Defendant and Appellant.
No. 93-5564.
United States Court of Appeals, Fourth Circuit.
Submitted March 17, 1994.Decided March 31, 1994.

James G. Middlebrooks, Smith, Helms, Mulliss & Moore, L.L.P., Charlotte, N.C., for appellant.
J. Douglas McCullough, U.S. Atty., John S. Bowler, Asst. U.S. Atty., Raleigh, N.C., for appellee.
Before PHILLIPS and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.
Dismissed by unpublished per curiam opinion.
PER CURIAM:


1
David Banic appeals his twenty-seven month sentence imposed pursuant to his guilty plea to violations of 18 U.S.C. Secs. 2 & 924(h) (1988).  Banic's plea agreement contains a waiver of his right to appeal any sentence of less than thirty-three months.  Such waiver agreements are valid,  United States v. Wiggins, 905 F.2d 51 (4th Cir.1990), provided they are knowing and voluntary.   United States v. Wessells, 936 F.2d 165 (4th Cir.1991).  The record reflects that Banic's waiver was knowing and voluntary.  Therefore, Banic has waived his right to appeal his sentence and this appeal must be dismissed.


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED